Citation Nr: 0919799	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for osteoarthritis of 
the left acromioclavicular joint (claimed as a left shoulder 
disability).

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for degenerative 
changes of the metacarpophalangeal and first interphalangeal 
joints of the right great toe (claimed as a broken great 
toe).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 
1974 and has additional unverified reserve service from 
December 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
PTSD, hearing loss, arthritis of the cervical spine, a left 
shoulder disability, a left ankle disability, and a broken 
great toe.

In an April 2004 Authorization and Consent to Release 
Information, the Veteran raised the issue of entitlement to 
service connection for a knee disability.  While the RO 
accepted the Veteran's statement as a new claim, clarified 
which knee was at issue, and included such in the 
disabilities enumerated in a May 2004 VCAA letter, it does 
not appear that the RO has adjudicated the issue.  Thus, the 
issue of entitlement to service connection for a right knee 
disability is referred back to the RO for appropriate action.

The Veteran was scheduled to appear before the Board via 
videoconference on April 10, 2008.  However, it appears that 
the Veteran cancelled his hearing.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R.         
§ 20.703 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Board notes that the Veteran, in his January 2004 claim 
of entitlement to service connection for the disabilities on 
appeal, noted that he is in receipt of Social Security 
disability benefits.  To date, it does not appear that the 
records associated with the Veteran's Social Security 
disability benefits claim have been associated with his VA 
claims file.  Because these records may be of use in deciding 
the Veteran's claims, these records are relevant and should 
be obtained/attached to the file prior to the Board's 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that the Veteran, in his January 2004 
claim of entitlement to service connection for the 
disabilities on appeal, answered in the affirmative when 
asked if he was exposed to asbestos.  The Veteran reported 
that he was exposed to asbestos in March 1974, however, the 
Veteran did not respond to the question as to which of his 
claimed disabilities were related to asbestos.  On remand, 
the RO should clarify if the Veteran asserts that any of the 
disabilities on appeal are related to asbestos.

The Veteran's claim of entitlement to service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).
When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to in-service stressors, warranting service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

Service personnel records associated with the Veteran's 
claims file, specifically his service separation form 
(DD214), indicate that his primary military occupational 
specialty was construction.  The Veteran's service personnel 
records are silent for awards or citations that are 
indicative of participation in combat.

The Veteran's claim of entitlement to service connection for 
PTSD has been denied on the basis that his alleged in-service 
stressors have not been verified.  The Veteran asserted, in 
his October 2004 Notice of Disagreement that he was treated 
like dirt upon his return from service, and that he was 
diagnosed with a readjustment disorder.  The Veteran asserted 
that his readjustment disorder has continued since the time 
of his homecoming and has increased in severity.  Also in his 
Notice of Disagreement, the Veteran asserted that, while in 
Guantanamo Bay, Cuba in January 1977, he was directed to give 
blood to assist a wounded Marine.  The Veteran reported that 
he was informed that the Marine died.  

In an undated statement, the Veteran reported that in 
Guantanamo Bay, Cuba, a Marine was killed by a land mine in 
late December 1976 or early Janaury 1977.  In the undated 
statement the Veteran also reported that while stationed in 
Rota, Spain in September 1973, he was on alert during the 
"3-Day War" in Israel and went 72 hours without sleep 
preparing to follow orders before being called off.  The 
Veteran also reported that while he was in Rota, Spain he was 
approached by several people in the Basque movement.  

It is possible that one or more of these claimed stressors 
may be capable of verification, and an attempt at 
verification may be made on this basis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

As there is no evidence of record that the Veteran engaged in 
combat, the alleged in-service stressor must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because no attempt to verify the alleged in-
service stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the AMC/RO should attempt to verify the listed in-service 
stressor through JSRRC.  Proper documentation received from 
the JSRRC in response to the RO's inquiry must be added to 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  In his January 2004 claim of 
entitlement to service connection for 
the disabilities on appeal, the Veteran 
noted that he is in receipt of Social 
Security disability benefits.  Obtain 
and associate with the claims file all 
relevant records related to the 
Veteran's Social Security 
Administration (SSA) disability 
benefits claim, to include any 
treatment records upon which SSA based 
its decision.  If the search for such 
records proves unsuccessful, 
documentation to that effect must be 
added to the claims file.

2.  In his January 2004 claim of 
entitlement to service connection for 
the disabilities on appeal, the Veteran 
answered in the affirmative when asked 
if he was exposed to asbestos.  The 
Veteran reported that he was exposed to 
asbestos in March 1974, however, he did 
not respond to the question as to which 
of his claimed disabilities were 
related to asbestos.  Therefore, 
contact the Veteran and request 
clarification as to his assertions that 
any of the disabilities on appeal, 
PTSD, hearing loss, arthritis of the 
cervical spine, a left shoulder 
disability, a left ankle disability, 
and a broken great toe, are related to 
asbestos.  All responses received from 
the Veteran must be added to the claims 
file.

3.  Contact the Veteran and provide him 
with another opportunity to supplement 
the record with any additional details 
concerning his alleged in-service 
stressors and any other information 
which could be used to substantiate his 
PTSD claim. 

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the alleged in- 
service stressors and that he must be 
as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

4.  Forward to the JSRRC the Veteran's 
statements describing his alleged in-
service PTSD stressors, to include any 
additional information provided by the 
Veteran, per paragraph 3, as well as 
the following:

a)  Per the October 2004 Notice of 
Disagreement, the Veteran asserted 
that, while in Guantanamo Bay, Cuba in 
January 1977, he was directed to give 
blood to assist a wounded Marine.  The 
Veteran reported that he was informed 
that the Marine died.  

b)  In an undated statement, the 
Veteran reported that in Guantanamo 
Bay, Cuba, a Marine was killed by a 
land mine in late December 1976 or 
early January 1977. 

c)  In the undated statement the 
Veteran also reported that while 
stationed in Rota, Spain in September 
1973, he was on alert during the "3-Day 
War" in Israel and went 72 hours 
without sleep preparing to follow 
orders before being called off.  The 
Veteran also reported that while he was 
in Rota, Spain he was approached by 
several people in the Basque movement.  

Furthermore, forward a copy of the 
Veteran's DD214, and any other relevant 
evidence, to the JSRRC.  Request that 
the JSRRC attempt to verify the 
Veteran's alleged in-service stressors.  
Specific requests should be made for 
records, including the Veteran's unit 
history from December 1, 1976 to 
February 1, 1977.  All attempts to 
obtain these records must be properly 
documented in the file.  Any and all 
responses received from the JSRRC must 
be added to the claims file.

5.  Thereafter, if, and only if, at 
least one of the alleged stressors is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a)  Prior to the examination, specify 
for the examiner the stressor that is 
determined to be established by the 
record, and the examiner must be 
instructed that only such event may be 
considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.

b)  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD. 
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether the alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

d)  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

6.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to service 
connection for PTSD, hearing loss, 
arthritis of the cervical spine, a left 
shoulder disability, a left ankle 
disability, and a broken great toe, 
considering any additional evidence 
added to the record.  If the actions 
remain adverse to the Veteran, provide 
the Veteran, and his representative, 
with a SSOC and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




